ON MOTION FOR REHEARING
PER CURIAM.
We grant rehearing, modify this court’s opinion of June 16, 1993, and republish the opinion as follows:
We reverse a summary judgment, as to count IV of the complaint, entered in favor of Appellees, Defendants below, Appellant’s employer, its parent corporation, and his director supervisor. Whether Appellant in fact was fired for “cause,” where he disputes that there was cause, is for the court to resolve, not the employer. See Falls v. Lawnwood Medical Ctr., 427 So.2d 361 (Fla. 4th DCA1983). With respect to the other issues raised in appeal, the partial summary judgment is affirmed.
HERSEY, GLICKSTEIN and STONE, JJ., concur.